Exhibit 10.8

 

JUNIOR MEZZANINE COMPLETION GUARANTY

This Junior Mezzanine Completion Guaranty (“Guaranty”) is entered into as of
September 22, 2006, jointly and severally by CFP Residential L.P., a Texas
limited partnership, Kenneth Valach, an individual, J. Ronald Terwilliger, an
individual and Brian Austin, an individual (collectively, the “Guarantor”) for
the benefit of Behringer Harvard Alexan Voss, LLC, a Delaware limited liability
company, and/or any subsequent holder of the Note (the “Lender”).

RECITALS

A.            GC 129 Voss JM LLC, a Delaware limited liability company (the
“Borrower”) has requested that Lender make a loan to Borrower in the amount of
Six Million One Hundred Fifty Three Thousand Six Hundred Eighty Nine Dollars
($6,153,689) (the “Loan”).  The Loan will be evidenced by the Junior Mezzanine
Promissory Note from Borrower to Lender dated as of the date of this Guaranty
(the “Note”).  The Note will be secured by the Junior Mezzanine Pledge and
Security Agreement dated the same date as the Note made by Borrower in favor of
Lender (the “Security Instrument”).

B.            The Loan is being made to finance the purchase by GC 127 Voss
Holdings LLC, a Delaware limited liability company (“Property Owner”), which is
a wholly-owned subsidiary of GC 128 Voss SM LLC, which is a wholly-owned
subsidiary of Borrower, of certain real property (the “Property”), as more
particularly described in the Loan Agreement dated as of the date of this
Guaranty between Borrower and Lender (the “Loan Agreement”) and to facilitate
the construction of a 376 unit apartment project on the Property to be known as
the Alexan Voss  (the “Project).

C.            The Project is to be constructed in accordance with, and pursuant
to the terms and conditions and requirements of, the Loan Agreement and other
Loan Documents.

D.            As a condition to making the Loan to Borrower, Lender requires
that the Guarantor execute this Guaranty.  Guarantor has an economic interest in
Borrower or will otherwise obtain a material financial benefit from the Loan.

NOW, THEREFORE, in order to induce Lender to make the Loan to Borrower, and in
consideration thereof, the Guarantor hereby agrees, unconditionally and
irrevocably as follows:

1.             Defined Terms.  “Indebtedness” and other capitalized terms used
but not defined in this Guaranty shall have the meanings assigned to them in the
Loan Agreement.

1


--------------------------------------------------------------------------------




2.             Guaranty.

a)             Guarantor hereby guarantees to Lender, upon written demand by
Lender, at Lender’s option and in its sole discretion, that Guarantor will (i)
complete the Project substantially in accordance with the plans and
specifications for the Project, as modified from time to time as allowed by the
Loan Agreement (the “Plans and Specifications”) and in accordance with the terms
and conditions of the Loan Agreement and other Loan Documents if, for any
reason, or under any contingency, Property Owner shall abandon construction of
the Project or shall fail to complete the Project within the construction time
set forth in the Loan Agreement and Loan Documents and (ii) pay all cost
overruns for construction of the Project to the extent Borrower or Property
Owner fails to do so; provided that Lender shall reimburse Guarantor for all
costs incurred by Guarantor in completing the Project (provided that such
completion costs are included in the Project Budget (as defined below) to the
extent such costs do not constitute cost overruns.  In the preceding sentence,
“cost overruns” means costs of constructing the Project that, in the aggregate,
exceed the amount provided in the budget attached hereto as Exhibit “A” (the
“Project Budget”).  All amounts reimbursed to Guarantor by Lender in accordance
with this Section 2(a) shall correspondingly increase the amount of Loan to
Borrower and shall be payable by Borrower to Lender in accordance with the terms
of the Loan Agreement.  The Project will be deemed substantially completed in
accordance with the Plans and Specifications upon the issuance of the final
certificate of occupancy, the issuance of a certificate of substantial
completion from the Property Owner’s architect, receipt of a contractor’s
release and the receipt of lien waivers or similar evidence of payment from the
general contractor and all major subcontractors (i.e., subcontractors whose
contract amount exceeds $100,000) to Lender’s reasonable satisfaction, provided,
however, that if Senior Lender shall deem the Project substantially complete
then Lender shall deem the Project substantially complete (“Completion”).

b)            Without limiting the rights and remedies of Lender, if after the
occurrence of an Event of Default and after Lender has so requested, Guarantor
does not proceed with and diligently prosecute Completion of the Project in
accordance with the Loan Agreement, then Lender may, at its option, without
notice to Guarantor or anyone else, complete the Project either before or after
commencement of foreclosure proceedings, and either on or before the exercise of
any other right or remedy of Lender against Borrower or Guarantor, with such
changes to the Plans and Specifications that Lender deems necessary or advisable
to complete the Project and Guarantor waives any right to contest such necessary
expenditures.  The amount of any and all expenditures made by Lender for the
foregoing purposes, to the extent they exceed the unexpended portion of the
Project Budget shall bear interest from the date made until repaid to Lender, at
a rate per annum equal to the interest rate provided for in the Note and,
together with such interest, shall be due and payable by Guarantor to Lender
upon demand.  Lender does not have and shall never have any obligation to
complete the Project or take such action.

2


--------------------------------------------------------------------------------




c)             In addition to the foregoing, and notwithstanding anything to the
contrary set forth herein or in any of the Loan Documents, Guarantor hereby
further guarantees to Lender the full and prompt payment of all principal,
interest and other amounts due and owing by Borrower under the Note, the
Security Instrument and any other Loan Document from and after the filing of a
voluntary bankruptcy or insolvency proceeding of Property Owner, or Borrower
prior to Completion.

3.             Survival.  The obligations of Guarantor under this Guaranty shall
survive any foreclosure proceeding, any foreclosure sale, any delivery of any
deed in lieu of foreclosure, and any release of record of the Security
Instrument.

4.             Guaranty of Performance and Payment.  Guarantor’s performance and
payment obligations under this Guaranty constitute a guaranty of performance and
payment and not merely a guaranty of collection.

5.             Present, Unconditional and Irrevocable Guaranty; Waivers.  The
obligations of Guarantor under this Guaranty shall be performed without demand
by Lender, other than as provided herein and shall be present, unconditional,
absolute and irrevocable irrespective of the genuineness, validity, regularity
or enforceability of the Note, the Security Instrument, or any other Loan
Document, and without regard to any other circumstance which might otherwise
constitute a legal or equitable discharge of a surety or a guarantor.  The
parties intend that Guarantor shall not be considered a “debtor” as defined in
Tex. Bus. & Com. Code  Ann., Section 9.105, as amended (and any successor
statute thereto).  This Guaranty shall be effective as a waiver of, and
Guarantor expressly waives, any and all rights to which Guarantor may otherwise
have been entitled under any suretyship laws in effect from time to time,
including (without limitation) any rights pursuant to Rule 31 of the Texas Rules
of Civil Procedure, Section 17.001 of the Texas Civil Practice and Remedies
Code, and Chapter 34 of the Texas Business and Commerce Code.  Without limiting
the generality of the foregoing, Guarantor hereby waives, to the fullest extent
permitted by law, diligence in collecting the Indebtedness, presentment, demand
for payment, protest, all notices with respect to the Note and this Guaranty
which may be required by statute, rule of law or otherwise to preserve Lender’s
rights against Guarantor under this Guaranty, including notice of acceptance,
notice of any amendment of the Loan Documents, notice of the occurrence of any
default or Event of Default, notice of intent to accelerate, notice of
acceleration, notice of dishonor, notice of foreclosure, notice of protest, and
notice of the incurring by Borrower of any obligation or indebtedness. 
Guarantor also waives, to the fullest extent permitted by law, all rights to
require Lender to (a) proceed against Borrower or any other guarantor of
Borrower’s payment or performance with respect to the Indebtedness (an “Other
Guarantor”), (b) if Borrower or any Other Guarantor is a partnership, proceed
against any general partner of Borrower or the Other Guarantor, (c) proceed
against or exhaust any collateral held by Lender to secure the repayment of the
Indebtedness, or (d) pursue any other remedy it may now or hereafter have
against Borrower, or, if Borrower is a partnership, any general partner of
Borrower.

6.             Modification of Loan Documents.  At any time or from time to time
and any number of times, without notice to Guarantor and without affecting the
liability of Guarantor, (a)

3


--------------------------------------------------------------------------------




the time for payment of the principal of or interest on the Indebtedness may be
extended or the Indebtedness may be renewed in whole or in part; (b) the time
for Borrower’s performance of or compliance with any covenant or agreement
contained in the Note, the Loan Agreement, the Security Instrument or any other
Loan Document, whether presently existing or hereinafter entered into, may be
extended or such performance or compliance may be waived; (c) the maturity of
the Indebtedness may be accelerated as provided in the Note, the Security
Instrument, or any other Loan Document; (d) the Note, the Loan Agreement, the
Security Instrument, or any other Loan Document may be modified or amended by
Lender and Borrower in any respect, including an increase in the principal
amount; and (e) any security for the Indebtedness may be modified, exchanged,
surrendered or otherwise dealt with or additional security may be pledged or
mortgaged for the Indebtedness.

7.             Joint and Several Guaranty.  If more than one person executes
this Guaranty, the obligations of those persons under this Guaranty shall be
joint and several.  Lender, in its discretion, may (a) bring suit against
Guarantor, or any one or more of the Persons constituting Guarantor, and any
Other Guarantor, jointly and severally, or against any one or more of them; (b)
compromise or settle with any one or more of the Persons constituting Guarantor,
or any Other Guarantor, for such consideration as Lender may deem proper; (c)
release one or more of the Persons constituting Guarantor, or any Other
Guarantor, from liability; and (d) otherwise deal with Guarantor and any Other
Guarantor, or any one or more of them, in any manner, and no such action shall
impair the rights of Lender to collect from Guarantor any amount guaranteed by
Guarantor under this Guaranty.  Nothing contained in this paragraph shall in any
way affect or impair the rights or obligations of Guarantor with respect to any
Other Guarantor.

8.             Subordination.  Any indebtedness of Borrower held by Guarantor
now or in the future  (including but not limited to (i) all debts and
liabilities of Borrower to Guarantor whether the obligations of Borrower are
direct, contingent, primary, secondary, joint and several or otherwise, whether
the obligations are evidenced by note, contract, open account or otherwise and
irrespective of the creation of such debts or liabilities or manner acquired by
Guarantor, (ii) any dividends and payments pursuant to debtor relief or
insolvency proceedings referred to below and (iii) all liens, security
interests, judgment liens, charges or other encumbrances on Borrower’s assets
securing payment thereof) is and shall be subordinated to the Indebtedness, and
upon the occurrence of an Event of Default, but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty, except to the extent that such amounts are actually applied toward
Borrower’s obligations under the Loan Documents,  Guarantor shall not receive,
or collect, directly or indirectly any amount in connection with the foregoing. 
If any amount is received by Guarantor on such indebtedness of Borrower held by
Guarantor at the time an Event of Default exists, it shall be received by
Guarantor in trust, as trustee for Lender, and Guarantor agrees to pay such
amounts promptly to Lender.  In the event of receivership, bankruptcy,
reorganization, arrangement or other debtor relief or insolvency proceedings
involving Borrower as debtor, Lender shall have the right to prove its claims in
any such proceeding so as to establish its rights hereunder and shall have the
right to receive directly from the receiver, trustee or other custodian (whether
or not an Event of Default shall have occurred or be continuing under any of the
Loan Documents), dividends and payments that are payable upon any obligation of
Borrower to Guarantor now existing or hereafter arising, and to

4


--------------------------------------------------------------------------------




have all benefits of any security therefor, until the Indebtedness has been
fully and finally paid and performed.  Guarantor hereby acknowledges and agrees
that the foregoing provisions shall be operative without the necessity of
execution of any further documents.  Notwithstanding the foregoing, upon the
request of Lender, Guarantor hereby agrees to execute of a subordination
agreement, in form and content reasonably acceptable to Lender, evidencing the
provisions of this Section 8.

9.             Waiver of Subrogation Rights.  Any right or claim for subrogation
or reimbursement against Borrower by reason of any payment by Guarantor under
this Guaranty, is subordinated to the Indebtedness on the terms provided in
Section 8 above, whether such right or claim arises at law or in equity or under
any contract or statute.

10.           No Discharge of Guarantor.  If any payment by Borrower is held to
constitute a preference under any applicable bankruptcy, insolvency, or similar
laws, or if for any other reason Lender is required to refund any sums to
Borrower, such refund shall not constitute a release of any liability of
Guarantor under this Guaranty.

11.           Financial Statements.  Guarantor agrees that, until Completion,
Guarantor will provide to Lender no later than December 31 of each year a
Collateral Value Statement for each of the Persons constituting Guarantor dated
as of the preceding June 30, in each case accompanied by a certificate executed
by the Person to whom such Collateral Value Statement relates certifying that,
to the knowledge of such Person, the Collateral Value Statement fairly presents
the collateral value of the assets shown in such Collateral Value Statement
determined on the same basis as described in the notes to the Collateral Value
Statements, dated as of June 30, 2005, provided for each Guarantor.

12.           Representation and Warranty.  Guarantor represents and warrants to
Lender, jointly and severally, that (i) CFP Residential, L.P. has the limited
partnership power and authority to enter into this Guaranty, to incur the
obligations provided for herein, and to execute and deliver the same to Lender,
(ii) when executed and delivered, this Guaranty will constitute a valid and
legally binding obligation of each Guarantor, enforceable against such Guarantor
in accordance with its terms (subject to bankruptcy, insolvency, reorganization
and similar laws and to general principles of equity) and (iii) each Guarantor
will directly or indirectly benefit from the Loan.

13.           Counterparts.  This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which, when
taken together, shall constitute one and the same instrument.  The persons
comprising Guarantor may execute different counterparts of this Guaranty.

14.           Notices.  Any notice, election, communication, request, approval
or other document or demand required or permitted under this Guaranty shall be
in writing.  Each notice, election,

5


--------------------------------------------------------------------------------




communication, request, approval or other document or demand shall be addressed
to the intended recipient, in the case of Lender, at its address set forth below
or, in the case of a Guarantor, at its address set forth on the signature page
of this Guaranty.  Each notice, election, communication, request, approval or
other document or demand shall be deemed given on the earliest to occur of (1)
the date when the notice is received by the addressee; (2) the first Business
Day after the notice is delivered to a recognized overnight courier service,
with arrangements made for payment of charges, for next Business Day delivery;
or (3) the third Business Day after the notice is deposited in the United States
mail with postage prepaid, certified mail, return receipt requested.  As used in
this Section 21, the term “Business Day” means any day other than a Saturday, a
Sunday or any other legal holiday.  Any party to this Agreement may change the
address to which notices intended for it are to be directed by means of notice
given to the other party in accordance with this Section 14.

15.           Assignment by Lender.  Lender may assign its rights under this
Guaranty in whole or in part and, upon any such assignment, all the terms and
provisions of this Guaranty shall inure to the benefit of such assignee to the
extent so assigned. The terms used to designate any of the parties herein shall
be deemed to include the estate, legal representatives, successors and assigns
of such party.

16.           Entire Agreement.  This Guaranty and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements. There are no
unwritten oral agreements between the parties.  All prior or contemporaneous
agreements, understandings, representations, and statements, oral or written,
are merged into this Guaranty and the other Loan Documents.  Guarantor
acknowledges that it has received a copy of the Note and all other Loan
Documents.  Neither this Guaranty nor any of its provisions may be waived,
modified, amended, discharged, or terminated except by an agreement in writing
signed by the party against which the enforcement of the waiver, modification,
amendment, discharge, or termination is sought, and then only to the extent set
forth in that agreement.

17.           Governing Law.  This Guaranty shall be governed by, and construed
in accordance with, the substantive law of the State of Texas without regard to
the application of choice of law principles.

18.           SUBMISSION TO JURISDICTION/SERVICE OF PROCESS.  GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF THE STATE COURTS OF THE
STATE OF TEXAS LOCATED IN DALLAS COUNTY, TEXAS FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF OR BASED UPON THIS GUARANTY, THE
SUBJECT MATTER HEREOF, OR THE LOAN. GUARANTOR TO THE EXTENT PERMITTED BY
APPLICABLE LAW (A) HEREBY WAIVES, AND AGREES NOT TO ASSERT, BY WAY OF MOTION, AS
A DEFENSE, OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN
THE ABOVE-NAMED COURTS ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE
JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN
AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER OR THAT THIS GUARANTY, THE SUBJECT MATTER HEREOF, OR THE LOAN (AS
APPLICABLE) MAY NOT BE

6


--------------------------------------------------------------------------------




ENFORCED IN OR BY SUCH COURT AND (B) HEREBY WAIVES THE RIGHT TO REMOVE ANY SUCH
ACTION, SUIT OR PROCEEDING INSTITUTED BY LENDER IN STATE COURT TO FEDERAL COURT,
OR TO REMAND AN ACTION INSTITUTED IN FEDERAL COURT TO STATE COURT (UNLESS THE
FEDERAL COURT HAS NO SUBJECT MATTER JURISDICTION).  EACH GUARANTOR HEREBY
CONSENTS TO SERVICE OF PROCESS BY MAIL AT THE ADDRESS TO WHICH NOTICES ARE TO BE
GIVEN TO IT PURSUANT HERETO, BUT SERVICE WILL BE EFFECTIVE ONLY UPON DELIVERY. 
GUARANTOR AGREES THAT ITS SUBMISSION TO JURISDICTION AND CONSENT TO SERVICE OF
PROCESS BY MAIL IS MADE FOR THE EXPRESS BENEFIT OF LENDER AND ITS ASSIGNS. 
FINAL JUDGMENT AGAINST GUARANTOR IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
CONCLUSIVE, AND MAY BE ENFORCED IN ANY OTHER JURISDICTION (X) BY SUIT, ACTION OR
PROCEEDING ON THE JUDGMENT, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE
CONCLUSIVE EVIDENCE OF THE FACT AND OF THE AMOUNT OF INDEBTEDNESS OR LIABILITY
OF GUARANTOR THEREIN DESCRIBED, OR (Y) IN ANY OTHER MANNER PROVIDED BY OR
PURSUANT TO THE LAWS OF SUCH OTHER JURISDICTION, PROVIDED, HOWEVER, THAT LENDER
MAY AT ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS, AGAINST
GUARANTOR OR ANY OF ITS ASSETS IN ANY STATE OR FEDERAL COURT OF THE UNITED
STATES OR OF ANY COUNTRY OR PLACE WHERE THE SUBMITTING PARTY OR SUCH ASSETS MAY
BE FOUND.

19.           WAIVER WITH RESPECT TO DAMAGES.  GUARANTOR ACKNOWLEDGES THAT
LENDER DOES NOT HAVE ANY FIDUCIARY RELATIONSHIP WITH, OR FIDUCIARY DUTY TO,
GUARANTOR ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT AND THE RELATIONSHIP BETWEEN LENDER AND GUARANTOR, IN CONNECTION
HEREWITH AND THEREWITH IS SOLELY THAT OF GUARANTOR OF A DEBTOR AND CREDITOR.  TO
THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND LENDER EACH SHALL NOT
ASSERT, AND GUARANTOR AND LENDER EACH HEREBY WAIVES, ANY CLAIMS AGAINST THE
OTHER, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY, ANY OTHER LOAN DOCUMENT, ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

20.           Change of Address.  Guarantor (or each Guarantor, if more than
one) agrees to notify Lender (in the manner for giving notices provided in
Section 14 above) of any change in Guarantor’s address within a reasonable time
after such change of address occurs.

7


--------------------------------------------------------------------------------




21.           Liability.

(a)           Notwithstanding anything in this Guaranty to the contrary, Lender
shall look for satisfaction of the obligations of a Guarantor under this
Guaranty only to the following real and personal property of such Guarantor (the
“Available Assets”):

(1)           the legal and beneficial interests of such Guarantor in any entity
that is, at the time of enforcement of this Guaranty, (i) engaged in the
business of holding, constructing, developing or providing property management
or overhead services for real estate designed for residential use in the United
States and (ii) affiliated in any way with Trammell Crow Residential Company, or
any subsidiary thereof or any successor or assign of all or substantially all of
the assets thereof; and

(2)           any receivables due the Guarantors from any entity described in
the foregoing item (1).

Except for the Available Assets, Lender shall not look to a Guarantor’s tangible
or intangible real and personal property (including cash, cash equivalents,
securities, partnership interests, receivable or similar intangible personal
property) for satisfaction of any Guarantor’s obligations under this Guaranty. 
Subject to Section 21(b), Lender may not look to the tangible or intangible
proceeds of any assets of a Guarantor, including proceeds of the Available
Assets, except as specifically provided in paragraph (2) above.

(b)           Notwithstanding the limitations in Section 21(a), Lender may look
to proceeds of Available Assets realized by a Guarantor (i) after the Aggregate
Collateral Value, as reported in the annual Collateral Value Statements prepared
for the Guarantors, is less than $80,000,000 or (ii) as a result of a
transaction that causes the Aggregate Collateral Value to be less than
$80,000,000  As used in this paragraph, the term “Aggregate Collateral Value”
means the aggregate value of the Available Assets as calculated on the basis
provided in the notes to the Collateral Value Statements of the Guarantors dated
as of June 30, 2005.  However, notwithstanding this Section 21(b), in no event
will Lender be entitled to satisfy any obligation of a Guarantor from any of the
following assets (collectively, “Excluded Assets”): (i) the personal residences
of the Guarantor, (ii) the Guarantor’s nonbusiness real estate, including rural,
vacation and resort property, up to $1,000,000 in value, (iii) the Guarantor’s
personal automobiles and other tangible personal property, including household
goods, clothing, silverware, gems, jewelry and works of art, not to exceed
$1,500,000 in values, (iv) the interests listed in Section 21(c) and (v)
proceeds of Excluded Assets.

(c)           In no case may Lender look to any of the following owned by a
Guarantor (even if it otherwise would be available under the terms of this
Section 21) or any proceeds thereof: stock in AvalonBay Communities, Inc., units
in Avalon DownREIT V, L.P., stock in Gables Residential Trust, units in Gables
Realty Limited Partnership, units in Equity Residential Properties Trust, units
in ERP Operating Limited Partnership, stock in BRE Properties, Inc, units in BRE
Property Investors, LLC, units in AMLI Residential Property Trust, units in AMLI
Residential Properties, L.P., units in Merry Land DownREIT I, L.P., ownership in
J. Ronald

8


--------------------------------------------------------------------------------




Terwilliger Grantor Trust, stock in JRT Holdings, Inc. and ownership in
Terwilliger Partners, LLLP and interests in TCR Affordable Housing Limited
Partnership

(d)           The term “residential” as used in this Section 20 means single
family and multi family dwellings, residential land/lot developments, and senior
living communities.

(e)           If the collective aggregate value of the Available Assets of the
Guarantor, as reported in the Collateral Value Statement delivered under Section
11 falls to less than $80,000,000 and if the Guarantor, Property Owner and/or
Borrower fail to correct such deficiency within 30 days following delivery of a
deficiency notice from Lender, then such failure shall, at the option of Lender,
constitute an Event of Default on the part of Borrower under the Loan
Documents.  Guarantor, Property Owner and/or the Borrower shall have the right
to correct any deficiency in Available Assets by (i) obtaining and delivering to
Lender one or more new guaranties, each of which shall be in the form and
content substantially the same as this Guaranty from one or more persons whose
Available Assets  are sufficient to correct the deficiency, (ii) delivering to
Lender and thereafter maintaining in full force and effect (for so long as the
deficiency exists) an unconditional and irrevocable letter of credit, in a face
amount sufficient to correct the deficiency, naming Lender as beneficiary, and
otherwise in form and content and issued by an institution acceptable to Lender
in the exercise of good faith business judgment, or (iii) the amendment of this
Guaranty (in form and substance acceptable to Lender in the exercise of its good
faith business judgment) in such a manner such that the definition of Available
Assets is expanded to include  additional assets that are not then included in
the definition of Available Assets, sufficient to correct the deficiency and
otherwise acceptable to Lender in its good faith business judgment.

22.           Successors and Assigns.  This Guaranty shall be binding upon
Guarantor and Guarantor’s executors, personal representatives, successors and
assigns and shall inure to the benefit of Lender and its successors and assigns.

23.           Attorney’s Fees.  If it becomes necessary for Lender to employ
counsel to enforce the obligations of Guarantor hereunder, Guarantor agrees to
pay the reasonable attorneys’ fees and expenses incurred by Lender in connection
therewith.

24.           WAIVER OF JURY TRIAL.  GUARANTOR AND LENDER EACH (A) AGREES NOT TO
ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS GUARANTY OR
THE RELATIONSHIP BETWEEN THE PARTIES AS GUARANTOR AND LENDER THAT IS TRIABLE OF
RIGHT BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH
ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY
AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Guarantor has signed and delivered this Guaranty or has
caused this Guaranty to be signed and delivered by its duly authorized
representative.

 

GUARANTOR:

 

 

 

 

 

 

 

 

CFP Residential LP, a Texas limited partnership

 

 

 

 

 

By: Crow Family, Inc., a Texas corporation, its general
partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Harlan R. Crow, Chief Executive Officer

 

 

 

 

 

 

Address: 2001 McKinney Ave., Suite 700, Dallas, Texas
75201

 

 

Social Security/Employer ID No.:

 

 

 

 

 

 

 

 

Kenneth Valach, an individual

 

 

 

 

 

By:

 

 

 

 

 

 

 

Address: 10333 Richmond Ave., Suite 400, Houston, Texas
77042

 

 

Social Security/Employer ID No.:

 

 

 

 

 

 

 

 

J. Ronald Terwilliger, an individual

 

 

 

 

 

By:

 

 

 

 

 

 

 

Address: Two Buckhead Plaza, 3050 Peachtree Road, N.W.,
Suite 500, Atlanta, Georgia 30305

 

 

Social Security/Employer ID No.:

 

10


--------------------------------------------------------------------------------




 

 

Brian Austin, an individual

 

 

 

 

 

By:

 

 

 

 

 

 

 

Address: 10333 Richmond Ave., Suite 400, Houston, Texas
77042

 

 

Social Security/Employer ID

 

11


--------------------------------------------------------------------------------